Order entered June 8, 2016




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-00113-CV

                    IN THE INTEREST OF R.N. AND R.N., CHILDREN

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-07618

                                            ORDER
       Because court reporter Donna Kindle has failed to file the record despite our granting her

request to extend the deadline to May 31, 2016, we ORDER Ms. Kindle to file the record no

later than June 13, 2016.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Denise

Garcia, Presiding Judge of the 303rd Judicial District Court; Ms. Kindle; and the parties.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE